t c summary opinion united_states tax_court linda s spjute petitioner v commissioner of internal revenue respondent docket no 15048-10s filed date perry d popovich for petitioner daniel j bryant and jeffery d rice for respondent summary opinion marvel judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure some monetary amounts are rounded pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure income_tax deficiency and a dollar_figure accuracy-related_penalty under sec_6662 and b with respect to petitioner’s taxable_year after concessions the issues for decision are whether petitioner is entitled to deduct certain unreimbursed employee business_expenses that she reported on schedule a of her form_1040 u s individual_income_tax_return for return in excess of amounts that respondent conceded whether petitioner is entitled to deductions that she claimed with respect to an internet business activity on schedule c of her return in excess of amounts that respondent conceded and whether petitioner is liable for an accuracy-related_penalty under sec_6662 and b respondent conceded that petitioner is entitled to a dependency_exemption deduction with respect to her live-in boyfriend an interest_expense_deduction of dollar_figure claimed on schedule a itemized_deductions part of the schedule a unreimbursed employee_business_expense deduction comprising expenses for vehicles of dollar_figure union and professional dues of dollar_figure uniforms and protective clothing of dollar_figure education of dollar_figure a cell phone of dollar_figure and supplies of dollar_figure and certain business_expense deductions claimed on schedule c profit or loss from business comprising legal and professional fees of dollar_figure office expenses of dollar_figure and supplies expenses of dollar_figure petitioner conceded that she is not entitled to a schedule c depreciation expense deduction background some of the facts have been stipulated and are so found the stipulated facts are incorporated herein by this reference petitioner resided in california when she petitioned this court petitioner is a registered nurse during she worked for atc health care atc and medical staffing network msn as a teaching nurse atc and msn were staffing agencies that assigned petitioner to various hospitals where she performed her duties as a teaching nurse petitioner’s job entailed going to the assigned hospital and putting on simulations in a classroom setting to educate nurses on different tasks for each day that she had a teaching assignment petitioner drove first to either atc’s or msn’s office and then to the assigned hospital at the end of the day petitioner drove back to the appropriate office to turn in her timecard petitioner testified that she kept contemporaneous_records of her trips to and from her various worksites by maintaining a calendar and an appointment book however she did not offer the calendar or the appointment book into evidence instead sometime during the audit of her return petitioner prepared a log reconstructed log that purportedly summarized the calendar and appointment book which she offered into evidence at trial with the exception of handwritten totals on the reconstructed log which were excluded the reconstructed log was admitted into evidence without objection the reconstructed log included information regarding petitioner’s job assignments during and mileage estimates for her trips to and from her employers’ offices and to and from her jobsites as well as odometer readings the reconstructed log purported to show consistent with petitioner’s testimony at trial that she worked for both atc and msn for the entire calendar_year however petitioner did not start working for atc until date during atc had a standard reimbursement policy for teaching nurses with respect to certain expenses but it did not authorize any reimbursement for business mileage resulting from the use by its employees of personal vehicles to travel to jobsites barring special circumstances not applicable here the record does not disclose whether for msn had a reimbursement policy covering the travel_expenses of its teaching nurses during petitioner’s boyfriend randolph richardson resided with her and she supported him mr richardson engaged in an internet business activity petitioner testified that she arrived at the mileage numbers in the log by taking the odometer reading at the time she sold the car and then working back from that number during the nature of which is not clear from the record because petitioner assisted in the internet business activity and funded it she reported income and expenses allegedly incurred in operating it on schedule c of her return petitioner and mr richardson conducted the internet business activity out of petitioner’s house the internet business activity had gross_income of dollar_figure for neither mr richardson nor petitioner kept contemporaneous business records with respect to the internet business activity petitioner did not substantiate the schedule c business_expenses that remain in dispute with the exception of certain fees for business consulting services that petitioner paid_by check to three different consultants steve sirman brian schaeffer and mark richardson steve sirman helped mr richardson with software development brian schaeffer helped mr richardson with hardware development and mark richardson helped mr richardson with the internet business activity overall during most of petitioner resided in a house on acacia street acacia house in petitioner purchased another house on birch avenue birch mr richardson died sometime in date and thus was not available to testify at trial respondent conceded that petitioner may deduct dollar_figure paid to mr sirman house petitioner purchased the birch house with the intent to convert it into an elder care facility but the conversion did not occur sometime in after petitioner lost the acacia house to foreclosure she moved into the birch house petitioner hired a tax_return_preparer to prepare her return on her return petitioner reported wages of dollar_figure on the schedule c petitioner reported gross_receipts of dollar_figure total expenses of dollar_figure and a net_loss of dollar_figure respondent issued a notice_of_deficiency dated date disallowing among other items petitioner’s schedule a deduction for unreimbursed employee business_expenses and all of her claimed schedule c deductions respondent also determined that petitioner was liable for an accuracy-related_penalty under sec_6662 and b petitioner filed a timely petition in this court subsequently petitioner filed a bankruptcy petition with the u s bankruptcy court for the eastern district of california the bankruptcy court entered an order dated date granting petitioner a petitioner’s counsel prepared for petitioner a second form_1040 dated date with respect to her taxable_year petitioner however did not sign or file the second return with the internal_revenue_service nor was it ever processed as a return the return which had a schedule c for the internet business activity that reported gross_receipts of dollar_figure total business_expenses of dollar_figure and a net_loss of dollar_figure was admitted into evidence at trial solely to reflect petitioner’s trial position discharge under section of the bankruptcy code and by order dated date closed the bankruptcy case discussion i burden_of_proof generally the taxpayer bears the burden of proving his or her entitlement to any claimed deduction see rule a 503_us_79 this includes the burden of substantiation see sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir sec_1_6001-1 e income_tax regs if a taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability for any_tax imposed by subtitle a or b of the code and satisfies the requirements of sec_7491 the burden_of_proof on any such issue shifts to the commissioner see sec_7491 petitioner has not alleged that sec_7491 applies nor established her compliance with the substantiation and recordkeeping requirements see sec_7491 and b petitioner therefore bears the burden_of_proof credible_evidence is the quality of evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted without regard to the judicial presumption of irs correctness 116_tc_438 quoting h_r conf rept no pincite 1998_3_cb_747 ii deductions generally sec_162 permits a taxpayer to deduct ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business see 403_us_345 a trade_or_business expense is ordinary if it is normal or customary within a particular trade business or industry and it is necessary if it is appropriate and helpful for the development of the business 320_us_467 290_us_111 the term trade_or_business in sec_162 includes the trade_or_business of being an employee 54_tc_374 a taxpayer ordinarily must maintain adequate_records to substantiate the amounts of his or her income and entitlement to any deductions or credits claimed see sec_6001 sec_1_6001-1 income_tax regs if however a taxpayer with inadequate or nonexistent business records is able to prove that he or she paid_or_incurred a deductible business_expense but does not prove the amount of the expense we may estimate the amount allowable in some circumstances cohan_rule see 39_f2d_540 2d cir the taxpayer must introduce sufficient evidence to permit us to conclude that the taxpayer paid_or_incurred a deductible expense in at least the amount allowed see 245_f2d_559 5th cir 85_tc_731 in estimating the amount allowable we bear heavily upon the taxpayer who failed to maintain required records and to substantiate deductions as the code requires see cohan v commissioner f 2d pincite for certain kinds of business_expenses sec_274 overrides the cohan_rule see 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_274 provides that no deduction is allowed with respect to travel entertainment and listed_property as defined in sec_280f unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense or item the time and place of the travel entertainment or expense the business_purpose of the entertainment or expense and the taxpayer’s relationship to the person or persons entertained sec_280f defines listed_property as inter alia any passenger_automobile or any other_property used as a means of transportation regulations interpreting the requirement under sec_274 that travel_expenses be substantiated by adequate_records generally provide that a taxpayer must maintain an account book a diary a log a statement of expense trip sheets or a similar record prepared contemporaneously with the use or expenditure and documentary_evidence eg receipts or bills of the expenses see sec_1 c iii income_tax regs sec_1_274-5t temporary income_tax regs fed reg date in the absence of adequate_records to substantiate an element of an expense however the regulations provide that a taxpayer may establish an element by his own statement whether written or oral containing specific information in detail as to such element and by other corroborative evidence sufficient to establish such element sec_1 5t c i temporary income_tax regs fed reg date iii petitioner’s claimed schedule a mileage expense deduction after concessions the remaining issue relating to deductions claimed on petitioner’s schedule a is whether she is entitled to deduct an additional dollar_figure of mileage expense that she claimed as part of her unreimbursed employee_business_expense deduction the answer is a resounding no a taxpayer’s cost of commuting between the taxpayer’s residence and the taxpayer’s place of business or employment generally is a nondeductible personal_expense sec_1_162-2 sec_1_262-1 income_tax regs however the cost of respondent conceded that of the dollar_figure vehicle expense deduction that petitioner claimed she is entitled to a deduction of dollar_figure going between one business location and another business location is generally deductible under sec_162 see 32_tc_947 aff’d per curiam 283_f2d_865 5th cir vehicle expenses that are deducted as business_expenses will be disallowed in full unless the taxpayer satisfies the strict substantiation requirements in sec_274 sec_280f petitioner testified that she maintained contemporary records in the form of an appointment book and a calendar that collectively documented her business mileage for however petitioner did not bring those records to the trial instead she relied on the reconstructed log that she created during the examination of her return petitioner testified at length regarding how she prepared the reconstructed log she testified under oath that she had worked for both atc and msn throughout and carefully explained her work assignments for each employer including her work assignments for atc from january through date unfortunately for petitioner the document that atc provided to her summarizing her work history with atc shows that she did not start her employment at atc until date that document demolished any credibility that petitioner’s reconstructed log and her sworn testimony might otherwise have had respondent allowed a substantial amount of petitioner’s unreimbursed employee_business_expense deduction attributable to her vehicle expenses petitioner has failed to prove that she is entitled to any additional vehicle expense deduction iv petitioner’s claimed schedule c deductions the remaining issues after concessions relating to deductions claimed on the schedule c are whether petitioner is entitled to the following schedule c deductions utilities expenses of dollar_figure car and truck expenses of dollar_figure legal and professional services of dollar_figure and office expenses of dollar_figure a utilities expenses petitioner asserts that she is entitled to deduct household utilities expenses of dollar_figure for with respect to a home_office generally expenses of maintaining a household including amounts paid for water utilities and similar expenses are not deductible sec_1_262-1 income_tax regs but the prohibition on deductions does not apply to an item of expense properly attributable to a portion of a dwelling that is used exclusively and on a regular initially petitioner deducted dollar_figure in utilities expenses on the schedule c for the internet business activity respondent disallowed the entire deduction at trial petitioner conceded some expenses and is now seeking only a dollar_figure utilities expense deduction basis as the principal_place_of_business of the taxpayer’s trade_or_business see sec_280a see also 125_tc_271 sec_1_262-1 income_tax regs assuming that a taxpayer has a qualifying trade_or_business allowable home_office_deductions are strictly limited by sec_280a home_office_deductions are limited to the amount of gross_income from the use of the dwelling for a trade_or_business reduced by deductions allocable to the unit regardless of its use as the location of a trade_or_business and further reduced by allocable business deductions not related to the use of the unit itself see sec_280a where a portion of a residence is devoted exclusively and on a regular basis to business purposes the portion of the costs incurred in maintaining the residence which is properly attributable to the space used in the business is a question of fact to be decided in each case see 84_tc_1 aff’d 791_f2d_781 9th cir in determining the cost attributable to the space used in a business we ordinarily consider the number of rooms or square footage devoted exclusively to business purposes and the total number of rooms assuming rooms of approximately equal size or total square footage and calculate a percentage of business use that we then use to compute the home_office deduction id rodriguez v commissioner tcmemo_2009_22 swain v commissioner tcmemo_1996_22 aff’d without published opinion 96_f3d_1439 4th cir other methods of allocating costs may be reasonable under the circumstances feldman v commissioner t c pincite but the computation of a home_office deduction is necessarily dependent on credible_evidence regarding the size of the home and of the part of a home used exclusively for business and the total expenses paid_by a taxpayer to maintain and operate the home although petitioner testified to the overall square footage of the acacia house and the birch house she did not introduce any credible_evidence to prove what parts of these houses were used exclusively for the internet business activity if any petitioner also did not introduce any credible_evidence to prove the total utilities expenses that she paid for each house during or the dates in when she and mr richardson resided in each house absent such proof we must reject petitioner’s claim for a utilities expense deduction petitioner argued that the use of a ratio calculated on the basis of square footage is not a proper method because the internet business activity consumed a the acacia house was petitioner’s primary residence for most of after the acacia house was foreclosed upon the birch house became petitioner’s primary residence disproportionate amount of electricity petitioner further testified that to of her utilities expenses was attributable to the internet business activity in support of her argument petitioner testified that her utilities expense decreased from dollar_figure a month to dollar_figure a month after the internet business activity ended petitioner did not introduce into evidence utility bills sufficient to document the total amount of her utilities expenses during or any alleged reduction in monthly utilities expenses after the internet business activity ended absent such substantiation we do not find petitioner’s testimony credible even assuming however that we were to find petitioner’s unsubstantiated testimony regarding her utilities expenses to be credible she failed to prove that she was entitled to a home_office utilities expense deduction in any event it also appears that any such deduction even if proven must be disallowed pursuant to the sec_280a limitationdollar_figure although her argument is not entirely clear petitioner seems to suggest that the more appropriate allocation method is comparing electricity use at the time the business was operating with the electricity use once the business was no longer operating the internet business activity had gross_income of dollar_figure for the qualifying mortgage interest and real_estate_taxes exceeded the amount of gross_income derived from the business because the amount of petitioner’s gross continued b car and truck expenses petitioner claimed a deduction of dollar_figure for car and truck expenses related to the internet business but failed to substantiate the expenses neither mr richardson nor petitioner kept any records for the internet business activity no deduction for vehicle expenses is allowed when the taxpayer fails to meet the stringent substantiation requirements of sec_274 accordingly we sustain respondent’s determination c legal and professional services petitioner claimed a deduction of dollar_figure for legal and professional services expenses on her return but later conceded all but dollar_figure of the claimed deduction on the second schedule c see supra note respondent conceded that petitioner is entitled to a deduction of dollar_figure for schedule c legal and professional services provided by steve sirman at trial petitioner produced continued income derived from the home_office reduced by the interest deductions is less than zero she is precluded by sec_280a from deducting any home_office expenses with respect to the internet business for see mcclellan v commissioner tcmemo_2014_257 at the record contains copies of checks made out to an individual simply identified as steve petitioner did not produce credible_evidence proving that these checks were in payment for mr sirman’s services and she is not entitled to deduct reported expenses for mr sirman’s services in an amount greater than the continued bank account statements that included copies of checks written to two other individuals who she claimed provided consulting services to mr richardson in connection with the internet business activity totaling dollar_figure on the basis of the bank account statements and petitioner’s testimony at trial which on this point we find credible we find that she has substantiated that she paid additional professional expenses of dollar_figure with respect to the internet business activity and is entitled to an additional deduction in that amount d office expenses petitioner contends that she is entitled to a deduction of dollar_figure for office expenses for with respect to the internet business activity respondent conceded that petitioner is entitled to an office expense deduction of only dollar_figure we agree with respondent because petitioner failed to substantiate that she paid office expenses for the internet business activity in excess of the amount that respondent allowed petitioner contends that certain entries in her checking account statements prove that she paid more than dollar_figure of office expenses for the internet business activity petitioner testified that the entries from the point of sale west continued dollar_figure that respondent allowed ashlan ave were related to the internet business activity because that was the address for the office depot that mr richardson frequented to make purchases for the business she further testified that certain other items on the statements were payments to alleged vendors for their products petitioner however did not retain any invoices or any other documents to prove the items purchased or their connection to the business activity nor did she introduce sufficient evidence to provide a basis for making an estimate in excess of the amount that respondent already allowed see cohan v commissioner f 2d pincite we find that petitioner is not entitled to an office expense deduction in excess of that conceded by respondent v accuracy-related_penalty sec_6662 and b authorizes the commissioner to impose a penalty on an underpayment_of_tax that is attributable to negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and the term disregard includes any careless reckless or intentional disregard see sec_6662 sec_1_6662-3 and income_tax regs ‘negligence’ also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs the accuracy-related_penalty does not apply with respect to any portion of the underpayment for which the taxpayer shows that there was reasonable_cause and that he or she acted in good_faith see sec_6664 the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all of the pertinent facts and circumstances see sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer id reliance on a tax professional demonstrates reasonable_cause when a taxpayer selects a competent tax adviser supplies the adviser with all relevant information and relies in good_faith on the adviser’s professional judgment see 115_tc_43 aff’d 299_f3d_221 3d cir the commissioner bears the burden of production with respect to the taxpayer’s liability for the sec_6662 penalty and must produce sufficient evidence indicating that it is appropriate to impose the penalty see sec_7491 116_tc_438 once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect or that the taxpayer had reasonable_cause or substantial_authority for the position see higbee v commissioner t c pincite respondent met his burden of production by establishing among other facts that petitioner did not maintain sufficient records to substantiate the deductions that she claimed on her return and that the reconstructed log she introduced into evidence to substantiate her schedule a employee_business_expense deduction for vehicle expenses was demonstrably false petitioner failed to introduce persuasive evidence to the contrary the disallowed deductions in this case are directly attributable to petitioner’s failure to maintain adequate_records to substantiate her claimed schedule a unreimbursed business_expense deduction and the schedule c business_expense deductions claimed for her and mr richardson’s internet business activity and to comply with applicable regulations petitioner has not proven that she had reasonable_cause for her failure to maintain adequate business records to substantiate her claimed deductions although petitioner used a professional tax_return_preparer to prepare her return the record shows that the tax_return_preparer relied on petitioner’s unsubstantiated summary of her internet business activity expenses and her unsubstantiated claim regarding her employee vehicle expenses see neonatology assocs p a v commissioner t c pincite we sustain respondent’s imposition of the accuracy-related_penalty under sec_6662 and b we have considered the parties’ remaining arguments and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing and the parties’ concessions decision will be entered under rule
